EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Benefiel on 5/28/2021.

The application has been amended as follows: 
Amend claims 4-6 and 12. (See below).

Claim Amendments
Regarding claim 4, discloses the nut holder assembly according to claim 1 wherein each of said end sections has a projection on a bottom side thereof which is folded upwardly towards a respective hole to form a horizontal rest allowing said nut holder assembly to rest on a horizontal bottom defined of said enlarged space of said supporting member.

Regarding claim 5, discloses the nut holder assembly according to claim 4 wherein a tab slot is formed between each of said projections and an associated main part of said end section to facilitate said folding up of said projection.

Regarding claim 6, discloses the nut assembly holder of claim 5 wherein each tab slot has an enlarged notch intermediate the length of said tab slot configured to receive a respective tab projecting from said intermediate section.

Regarding claim 12, discloses a method of mounting an attachment to a supporting member formed with a lengthwise extending slot extending apart into an enlarged inner space defined within said supporting member comprising:
forming a plurality of space hex shaped holes along an intermediate section of a strip of sheet material which can have bends formed therein;
forming a hole in each of a pair of end sections adjacent respective opposite ends of said intermediate section;
installing a nut in each hex opening and folding said end sections over said respective opposite ends of said intermediate section so as to bring each end section hole over a respective nut held in a respective hex shaped opening formed in said intermediate section.

Allowable Subject Matter
Claims 1-12 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd